NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 10 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAMLET C. BENNETT,                              No. 15-71228

                Petitioner-Appellant,           Tax Ct. No. 15929-10

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Hamlet C. Bennett appeals pro se from the Tax Court’s decision, after a

bench trial, upholding the Commissioner of the Internal Revenue’s determination

of income tax deficiencies, additions, and penalties for tax years 1995 through

2003, and imposing a penalty under 26 U.S.C. § 6673. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s legal conclusions and

for clear error its factual findings. Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th

Cir. 1999). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination because the Commissioner presented “some substantive evidence”

that Bennett failed to report income and Bennett failed to show “that the deficiency

was arbitrary or erroneous.” Id. at 1004-05. Contrary to Bennett’s contention, the

Commissioner mailed valid notices of deficiency and the Tax Court had

jurisdiction. See 26 U.S.C. § 6212; see also Scar v. Comm’r, 814 F.2d 1363, 1366-

70 (9th Cir. 1987) (discussing requirements for valid notice of deficiency).

Moreover, Bennett failed to show that the Tax Court erred in sustaining the

Commissioner’s additions to taxes for Bennett’s failure to pay taxes and fraudulent

failure to file a return. See 26 U.S.C. §§ 6651(a)(2), 6651(f).

      The Tax Court did not abuse its discretion by imposing against Bennett a

$25,000 penalty under § 6673 for maintaining frivolous positions despite the Tax

Court’s repeated warnings. See id. § 6673(a)(1) (authorizing penalty not to exceed

$25,000 where taxpayer’s position is frivolous or groundless); Wolf v. Comm’r, 4

F.3d 709, 716 (9th Cir. 1993) (setting forth standard of review and concluding Tax

Court was within its discretion in imposing penalties under § 6673 against taxpayer

who persisted in litigating frivolous positions following warning).


                                          2                                    15-71228
       Contrary to Bennett’s contention that the Tax Court erred in granting

summary judgment without requiring the Commissioner to respond to additional

discovery, Bennett failed to show that any outstanding information sought would

have raised a genuine dispute of material fact.

       We reject as meritless Bennett’s contentions regarding recusal and alleged

ex parte communications.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We will not manufacture arguments for an appellant, and a bare assertion does

not preserve a claim . . .”).

       The Commissioner’s request to dismiss this appeal for improper venue or

alternatively to transfer the appeal to the Fifth Circuit Court of Appeals, set forth in

the answering brief, is denied.

       Bennett’s requests for costs, return of property, and for an order to show

cause why the Commissioner should not be held in contempt or sanctioned, set

forth in his reply brief, are denied.

       The Commissioner’s unopposed motion for $8,000 sanctions (Docket Entry

No. 23) is granted because we conclude this appeal was frivolous. See Fed. R.

App. P. 38; Wilcox v. Comm’r, 848 F.2d 1007, 1008-09 (9th Cir. 1988).

       AFFIRMED.


                                           3                                     15-71228